Citation Nr: 1748955	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of 30 percent disabling for posttraumatic stress disorder (PTSD). 

2.  Evaluation of 30 percent disabling for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran had active duty service in the United States Army from June 1997 to June 2002 and from February 2003 to September 2003.  The Veteran also had service in the Army National Guard.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  Subsequently, jurisdiction was transferred to the Regional Office (RO) in Waco, Texas.  

In June 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In regards to the issues on appeal, a review of the record indicates that the Veteran last received an examination for his migraine headaches in June 2004 and that he was last examined for his PTSD in February 2013.  The Board finds that these examinations are too old to properly evaluate the Veteran's current disabilities.  VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, the Board finds that updated VA examinations are necessary to ascertain the current severity and manifestations of the Veteran's service-connected migraine headaches and PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Moreover, the Veteran testified that his symptoms regarding his migraine headaches and PTSD have worsened since he was last given a VA examination.  In addition, the Veteran submitted a journal regarding the frequency and severity of his migraine headaches that support his contention that his headaches have gotten worse since the last time he was afforded a VA examination.  The Veteran's testimony and the new evidence that he has submitted raise the possibility that his conditions may have worsened since he was last examined.  Thus, for the above stated reasons, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from March 15, 2017 to the present.

2.  Schedule the Veteran for examinations with appropriate examiners to determine the current severity of his migraine headaches and PTSD.  

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


